Title: Contract between the Secret Committee and Thomas Mumford for Supplying Gunpowder, 28 November 1775: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Mumford, Thomas
To: 


Less than a month after the creation of the secret committee Silas Deane, one of its members, wrote his friend Thomas Mumford to suggest that he come to Philadelphia to find out what profit could be made under the committee’s aegis. The letter seems to have crossed one from Mumford, who explained that two of his captains had already contracted for fifty tons of gunpowder in St. Eustatius; he was working through the Governor and the Connecticut delegation to secure from Congress permission to export goods sufficient to purchase the powder. Mumford presumably went to Philadelphia as Deane suggested, for the negotiations culminated in the document summarized below. 
<Committee chamber, Philadelphia, November 28, 1775: The undersigned, a quorum of the committee of secrecy, contract with Thomas Mumford of New London, merchant, for a voyage or voyages to procure speedily fifty tons of good gunpowder or, if so much cannot be obtained, sufficient saltpetre and sulphur to make up that amount. The United Colonies will charter the vessel or vessels required, freight to be paid on their return, and will insure them against capture. The owners assume the risk of the sea, will employ prudent and skilful supercargoes, and will receive a 5% commission on the purchase. $28,500 in continental currency will be advanced to Mumford, for which he will render account to the United Colonies. The powder will be landed in the colonies at a safe and convenient place east of Chesapeake Bay, and the location will be revealed as soon as possible to a quorum of the committee. Signed by Samuel Ward, Franklin, Thomas Willing, Josiah Bartlett, Francis Lewis, and Thomas Mumford.>
